United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1576
Issued: November 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 20, 2013 appellant filed a timely appeal from a May 30, 2013 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does
not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record as untimely filed under 5 U.S.C. § 8124.
1

The last merit decision in this case was the November 6, 2012 decision denying appellant’s hearing loss claim.
For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on or after November 19, 2008, a
claimant must file an appeal within 180 days of the decision. 20 C.F.R. § 501.3(e). Because more than 180 days
has elapsed between the most recent merit decision dated November 6, 2012 to the filing of this appeal on June 20,
2013 the Board lacks jurisdiction to review the merits of this case.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 3, 2012 appellant, then a 61-year-old laborer, filed an occupational disease claim
alleging that he suffered from hearing loss and tinnitus as a result of working around chipping
guns, boiler feed pumps, pulverizers, condensers and sweepers throughout the plant at the
employing establishment.
In a decision dated November 6, 2012, OWCP denied appellant’s occupational disease
claim finding insufficient medical evidence to establish that his hearing loss was causally related
to his employment.
On April 19, 2013 appellant requested a review of the written record. He explained that
when he started working for the employing establishment he could hear very well on both sides
but over the years of employment his hearing got worse. Appellant noted that the ringing in his
ears worsened and that the employing establishment was the only loud noise that he was around.
By decision dated May 30, 2013, OWCP denied appellant’s request for a review of the
written record as untimely filed. It exercised its discretion and determined that the issue could be
equally well addressed by appellant requesting reconsideration before OWCP and submitting
evidence not previously considered in support of his claim.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.3 Section 10.615 of the federal regulations implementing this section of FECA provide
that a claimant shall be afforded a choice of an oral hearing or a review of the written record.4
The request must be sent within 30 days (as determined by postmark or other carrier’s date
marking) of the date of the decision for which a hearing is sought.5 A claimant is entitled to a
hearing or review of the written record as a matter of right if the request is filed within 30 days.6
While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.7

3

Id. at § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a).

6

See Leona B. Jacobs, 55 ECAB 753 (2004).

7

20 C.F.R. § 10.616(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).

2

ANALYSIS
In its November 6, 2012 decision, OWCP denied appellant’s hearing loss claim finding
that the medical evidence was insufficient to establish that his hearing loss was causally related
to factors of his employment. By appeal request form dated and postmarked April 19, 2013,
appellant requested a review of the written record. The Board notes that his request was
postmarked more than 30 days after the November 6, 2012 decision. Consequently, appellant’s
request was not timely filed and he was not entitled to a review of the record as a matter of
right.8
OWCP has the discretionary authority to grant a review of the written record even though
a claimant is not entitled to such as a matter of right. In its May 30, 2013 decision, it properly
exercised its discretion by notifying appellant that it had considered the matter in relation to the
issue involved and determined that additional argument and evidence could be submitted with a
request for reconsideration. The Board has held that the only limitation on OWCP’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deduction from established facts.9 The Board finds that OWCP did not abuse its discretion in
this case by denying appellant’s request for a review of the written record.
On appeal, appellant alleged that he did not receive the November 6, 2012 decision
denying his claim and allowing 30 days to request review of the written record. The case record
shows, however, that the November 6, 2012 denial decision was to his mailing address of record.
The Board has held that a notice properly addressed and duly mailed to an individual in the
ordinary course of business is presumed to have been received by that individual.10 In addition,
appellant did not present any evidence showing that the decision was not properly delivered to
rebut this presumption.11
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the
written record as untimely filed under section 8124.

8

Supra note 5.

9

See Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

10

Marilyn K. Webb, Docket No. 00-747 (issued September 19, 2001); Newton D. Lashmett, 45 ECAB 181 (1993)
(mailbox rule).
11

See E.C., Docket No. 11-510 (issued September 8, 2011).

3

ORDER
IT IS HEREBY ORDERED THAT the May 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

